Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 17/169,520, the examiner acknowledges the applicant's submission of the amendment dated 5/16/2022.  Claims 1, 3, 5-9, 11, 13-16 have been amended and claims 2 and 10 have been canceled. Claims 1, 3-9 and 11-16 are pending. 

TERMINAL DISCLAIMER
The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,048,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1, 3-9, 11-16 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 5/16/2022 the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including “… determining a first operation timing and a second operation timing according to at least a first command signal that a first memory controller needs to send 10to the first memory device; controlling the first memory controller to send the first command signal to the first memory device at the first operation timing; and controlling a second memory controller to send a second command signal to the second memory device at the second operation timing; 15wherein a bandwidth of the first memory controller is higher than a bandwidth of the second memory controller, and the step of determining the first operation timing and the second operation timing comprises: in response to the first command signal and the second command signal both being access commands, determining the first operation timing and the 20second operation timing that are time interleaved; and in response to the first command signal being a non-access command and the second command signal being the access command, determining the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority 25over a time when the second command signal is transmitted to the second memory device.”
	The reasons for allowance of claim 5 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 5/16/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including “… determining a first operation timing and a second operation timing according to 20at least a first command signal that a first memory controller needs to send to the first memory device; controlling the first memory controller to send the first command signal to the first memory device at the first operation timing; and controlling a second memory controller to send a second command signal to the 25second memory device at the second operation timing; wherein the step of determining the first operation timing and the second operation timing comprises: determining the first operation timing and the second operation timing according to at least the first command signal that the first memory controller needs 30to send to the first memory device and degrees of busyness of the first 3Appl. No. 17/169,520 Reply to Office action of February 18, 2022 memory controller and the second memory controller; and in response to the first command signal  being the non-access command, the second command signal  being the access command, a degree of busyness of the first memory controller  being higher that a 5degree of busyness of the second memory controller, and a busyness difference meeting a preset condition, determining the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second 10memory device.”
	The reasons for allowance of claim 9 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 5/16/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including “… configured to access 30the first memory device and the second memory device, respectively; 5Appl. No. 17/169,520 Reply to Office action of February 18, 2022 a timing management device, coupled to the first memory controller and the second memory controller, configured to determine a first operation timing and a second operation timing according to at least a first command signal that the first memory controller needs to send to the first memory device, 5in order to control the first memory controller to send the first command signal to the first memory device at the first operation timing, and to control the second memory controller to send a second command signal to the second memory device at the second operation timing, wherein a bandwidth of the first memory controller is higher than a bandwidth 10of the second memory controller, and in response to the first command signal and the second command signal both being access commands, the timing management device determines the first operation timing and the second operation timing that are time interleaved; and in response to the first command signal being a non-access command and the second 15command signal being the access command, the timing management device determines the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device.”
	Dependent claims 3-4, 6-8, 11-16 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 19, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135